DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 09/14/2021, is acknowledged. Applicant's amendment of claims 1-5, 7, 9-11, and 13-14 filed in “Claims” filed on 09/14/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-15 pending for prosecution.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of a minor informality in claim 1. This amendments merely embody the correction of formal matters in claim 1 without changing the scope thereof.  See MPEP § 1302.04 (C) and MPEP §  714.16 (d).II. Claim 1 has been amended as follows:
i. In Claim 1, Line 7, replaced the phrase “wherein each respective plurality of capacitors is are mounted in a plurality of planes one above the other on a second side of the substrate plates” with “wherein each respective plurality of capacitors is [[are]] mounted in a plurality of planes one above the other on a second side of the substrate plates”.
ii. The Examiner placed a phone call to Attorney Anthony Iannitelli Reg. No. 
55,291 on 11/06/2021 and left a message in regards to the amendment above.
iii. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) A power electronic circuit comprising: 
a plurality of interconnected power modules, wherein each power module includes a respective power electronic element and a respective plurality of capacitors wired in parallel and electrically connected to the respective power electronic element;
wherein each of the power electronic elements is mounted on a first side of a respective substrate plate; 
wherein each respective plurality of capacitors is [[are]] mounted in a plurality of planes one above the other on a second side of the substrate plates; 
wherein all of the substrate plates are fixed onto an assembly side of a base circuit carrier with the respective power electronic elements facing forward and alongside one another.
Reason for Allowances
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s 
Claims 2-15, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Walter (DE 102014101024 A; hereinafter Walter) “Power semiconductor device”.
McPherson et al. (US 20180206359 A1; hereinafter McPherson) “High Power Multilayer Module Having Low Inductance and Fast Switching for Paralleling Power Devices”.	
Sakurai (US 20070190409 A1; hereinafter Sakurai) “PACKAGING STRUCTURE OF ELECTRIC STORAGE CELLS”.		
Walter teaches a power semiconductor device ([Abstract]), wherein (Fig. 1+; [0028+]) a power semiconductor device according to the present invention comprises power semiconductor components, a basic body, and a plurality of capacitors. The power semiconductor device further comprises a capacitor mounting device having an integrated frame device pulled above the capacitors and an integrated clamp device. The frame device comprises frame elements having long cutout units. Each frame element forms a frame element finger enclosing a side surface of each capacitor by the cutout units. The clamp device comprises clamp elements pulled above the frame element fingers. Each clamp element encloses a side surface of the frame element fingers of each frame element. The clamp elements and the frame element fingers are formed in geometric shapes where each clamp element presses each frame element finger in a direction towards each capacitor, and each frame element finger presses a surface of each capacitor. The capacitor mounting device is connected to the basic body. The capacitors of the power semiconductor device are mounted clearly, reliably, and economically almost without complexity. But, Prior Art Walter does not expressly teach a plurality of interconnected power modules, wherein each power module includes a respective power electronic element and a respective plurality of capacitors wired in parallel and electrically connected to the respective power electronic element; wherein each of the power electronic elements is mounted on a first side of a respective substrate plate; wherein each respective plurality of capacitors is [[are]] mounted in a plurality of planes one above the other on a second side of the substrate plates; wherein all of the substrate plates are fixed onto an assembly side of a base 
Prior Art McPherson teaches a power module that includes at least one power substrate ([Abstract]), wherein (Fig. 1A+; [0046+]) at least one power substrate; a housing arranged on the at least one power substrate; a first terminal electrically connected to the at least one power substrate; the first terminal comprising a contact surface located above the housing at a first elevation; a second terminal comprising a contact surface located above the housing at a second elevation different from the first elevation; a third terminal electrically connected to the at least one power substrate; and a plurality of power devices electrically connected to the at least one power substrate. But, Prior Art McPherson does not expressly teach wherein a plurality of interconnected power modules, wherein each power module includes a respective power electronic element and a respective plurality of capacitors wired in parallel and electrically connected to the respective power electronic element; wherein each of the power electronic elements is mounted on a first side of a respective substrate plate; wherein each respective plurality of capacitors is [[are]] mounted in a plurality of planes one above the other on a second side of the substrate plates; wherein all of the substrate plates are fixed onto an assembly side of a base circuit carrier with the respective power electronic elements facing forward and alongside one another (claim 1).
Prior Art Sakurai teaches packaging structures of electric storage cells including a plurality of flat electric storage cells that are stacked and packaged ([0003]), wherein (Fig. 1+; [0032+]) tabular members in contacting stacking surfaces of the electric Sakurai does not expressly teach a plurality of interconnected power modules, wherein each power module includes a respective power electronic element and a respective plurality of capacitors wired in parallel and electrically connected to the respective power electronic element; wherein each of the power electronic elements is mounted on a first side of a respective substrate plate; wherein each respective plurality of capacitors is [[are]] mounted in a plurality of planes one above the other on a second side of the substrate plates; wherein all of the substrate plates are fixed onto an assembly side of a base circuit carrier with the respective power electronic elements facing forward and alongside one another (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 



/OMAR F MOJADDEDI/Examiner, Art Unit 2898